Title: From Benjamin Franklin to Thomas-François Dalibard, 22 September 1769
From: Franklin, Benjamin
To: Dalibard, Thomas-François


Dear Friend
London, Sept. 22. 1769
Having this Opportunity by M. Le Roy, I embrace it to thank you most heartily for the many Civilities and Marks of Friendship I received from you and Madame Dalibard while in Paris; and to express my sincere and cordial Wishes for your Health and Prosperity: in which I am join’d by my Friend Sir John Pringle.
As I cannot soon again enjoy the Happiness of being personally in your Company, permit my Shadow to pay my Respects to you. ’Tis from a Plate my Son caus’d to be engrav’d some Years since. With the greatest Esteem and Respect, I have the honour to be, Dear Sir, Your most obedient humble Servant
B Franklin
Mr D[alibard]
